Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  in combination with other claimed limitations, the prior arts of record fail to disclose or suggest wherein at least one electrically conductive trace of the plurality of electrically conductive traces comprises a bi-layer, the bi-layer comprising a superconductor layer and a metal layer on the superconductor layer, as required in amended claim 1; the prior arts of record fail to disclose or suggest a via extending through the first elongated flexible layer, wherein the via comprises a superconductor via contact, as required by claim 15; the prior arts of record fail to disclose or suggest a second flexible wiring comprising a second elongated flexible substrate, a second plurality of electrically conductive traces arranged in an array on a first side of the second elongated flexible substrate, and a second electromagnetic shielding layer on a second side of the second elongated flexible substrate, the second side of the second elongated flexible substrate being opposite the first side of the second elongated flexible substrate, wherein the first flexible wiring is coupled to the second flexible wiring through a butt joint, as required by claim 19; the prior arts of record fail to disclose or suggest a second flexible wiring comprising a second elongated flexible substrate, a second plurality of electrically conductive traces arranged at a bond interface within the second elongated flexible substrate, a third electromagnetic shielding layer on a first principal surface of the second elongated flexible substrate, and a fourth electromagnetic shielding layer on a second principal surface of the second elongated flexible substrate, wherein the first flexible wiring is electrically coupled to the second flexible wiring through a butt joint, as required by claim 23; the prior arts of record fail to disclose or suggest a cryostat comprising a first stage configured to be held within a first temperature range; a quantum information processing system within the first stage; and flexible wiring within the first stage and coupled to the quantum information processing system, as required by claim 29; and the prior arts of record fail to disclose or suggest a via extending through the first elongated flexible layer, wherein the via comprises a superconductor via contact, as required by claim 30.
Claims 1-7 and 9-30 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844